Case 4:19-cr-40015-KES Document 72 Filed 08/03/20 Page 1 of 2 PageID #: 590




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                    4:19-cr-40015

      Plaintiff,

v.                                                DEFENDANT’S JOINDER OF
                                                   MOTION FOR DELAY OF
PAUL ERICKSON,                                  RESTITUTION DETERMINATION

      Defendant.


        Defendant Paul Erickson, by and through his attorney of record, Clint Sargent,

 joins in the Motion for Delay of Restitution Determination (Doc. 71) upon the same

 grounds and for the same reasons stated therein.

        Dated this 3rd day of August 2020.

                                             /s/ Clint Sargent
                                             Clint Sargent
                                             MEIERHENRY SARGENT, LLP
                                             315 South Phillips Avenue
                                             Sioux Falls, SD 57104
                                             605-336-3075
                                             605-336-2593 facsimile
                                             clint@meierhenrylaw.com
  Case 4:19-cr-40015-KES Document 72 Filed 08/03/20 Page 2 of 2 PageID #: 591




                                 CERTIFICATE OF SERVICE

           This is to certify that I have served a copy of the foregoing upon the following via

   ECF to opposing counsel, Jeff Clapper.

           Dated this 3rd day of August 2020.

                                                 /s/ Clint Sargent
                                                 Clint Sargent
                                                 MEIERHENRY SARGENT, LLP
                                                 315 South Phillips Avenue
                                                 Sioux Falls, SD 57104
                                                 605-336-3075
                                                 605-336-2593 facsimile
                                                 clint@meierhenrylaw.com




Defendant’s Joinder of Motion for Delay of Restitution Determination
Page | 2
